Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-4, drawn to a machine for treating organic waste.
Group 2, claim(s) 5-6, drawn to a method of controlling a machine for treating organic waste.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group 1, Species 1: configured for squeezing an organic waste in said inner treatment chamber delimited by said sieving grid, wherein said shaft equipped with mechanical means is a first worm screw having a profile configured to squeeze the humid waste against said sieving grid when the worm screw is rotated by said first motor. (claim 1-2, Fig. 1-5)
Group 1, Species 2: - a second worm screw identical with said first worm screw, installed in said inner chamber of the machine and configured to grind organic waste by cooperating with said worm screw, - a second motor identical with said first motor, - a second transmission system identical with said first transmission system, configured to transmit to the shaft of the second worm screw a rotation motion along a longitudinal axis, generated by said second motor, - a second protection sensor identical with said first protection sensor, configured to detect a blockage condition of a rigid object that hinders a rotation of the shaft and to generate a related alarm signal when said blockage condition is detected; wherein said control unit is functionally coupled also with said second protection sensor and with said second motor, and it is configured to stop the run of the second motor when said second protection sensor generates the respective alarm signal. (claim 1, 3. Fig. 6-7)
Group 1, Species 3: configured to grind organic waste in said inner treatment chamber delimited at least from the bottom by said sieving grid, wherein said mechanical means comprise: - a plurality of disks fixed to said shaft along radial planes, and - a plurality of hammers each having an end tied to one of said disks, said hammers being configured to be dragged into rotation by said shaft hitting waste placed in said inner chamber. (claim 1, 4. Fig. 8-10)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: at least Claim 1 is generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 and 2 (and between species 1-3) lack unity of invention because even though the inventions of these groups require the technical feature of “at least a shaft installed in said inner chamber, equipped with mechanical means for grinding or pressing the inserted organic waste against the sieving grid or against at least a wall that delimits the inner treatment chamber; a first motor, functionally coupled to said shaft; a first transmission system configured to transmit to said shaft a rotation motion of the shaft along a longitudinal axis, generated by said first motor; a first protection sensor, configured to sense a blockage condition of a rigid object that hinders rotation of the shaft and to generate a related alarm signal when said blockage condition is detected; a control unit functionally coupled to said first protection sensor and to the first motor and configured for stopping a run of the first motor when said alarm signal is generated; characterized in that said first transmission system comprises a first driving pulley connected to the motor, a second idle pulley united with the shaft, and a friction transmission belt tightened between the first driving pulley and the second idle pulley, said belt being configured to slip against said pulleys when a torque exceeding a nominal maximum value for rotating said shaft is requested; said first protection sensor is configured to sense a slippage of said friction transmission belt and to generate the alarm signal when said slippage is detected.”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lipowski (US 20150174586). 
Lipowski teaches a machine (Fig. 1-3) for comminuting comprising at least a shaft (34) installed in said inner chamber, equipped with mechanical means (20) for grinding or pressing the inserted organic waste against the sieving grid or against at least a wall (24 forms a wall) that delimits the inner treatment chamber; a first motor (40), functionally coupled to said shaft; a first transmission system (30, 31, 32) configured to transmit to said shaft a rotation motion of the shaft along a longitudinal axis, generated by said first motor; a first protection sensor (23, 42), configured to sense a blockage condition of a rigid object that hinders rotation of the shaft and to generate a related alarm signal (sensor signal) when said blockage condition is detected ([0023] &[0037] last 2 sentences); a control unit (60: see Abstract “powered off”) functionally coupled to said first protection sensor and to the first motor and configured for stopping a run of the first motor when said alarm signal is generated; characterized in that said first transmission system comprises a first driving pulley (31) connected to the motor, a second idle pulley (32) united with the shaft, and a friction transmission belt (30) tightened between the first driving pulley and the second idle pulley, said belt being configured to slip against said pulleys when a torque exceeding a nominal maximum value for rotating said shaft is requested (see [0038]); said first protection sensor is configured to sense a slippage of said friction transmission belt and to generate the alarm signal when said slippage is detected (see [0037] last two sentences).
A telephone call was made to Vic Lin on 08/04/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY YEONJIN KIM/Examiner, Art Unit 3725